Citation Nr: 0534440	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a burial allowance based on service-connected 
death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1973.  He died in February 2001.  The appellant is 
his mother.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In November 2003, the Board remanded the case to the RO for 
further development.  The RO has since completed the 
requested development, continued to deny the claim, and 
returned the case to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in February 2001 from cardiopulmonary 
arrest due to coronary artery disease and hypertension, while 
hospitalized at a VA facility.  

2.  During his lifetime, service connection was not 
established for any disability.  And he did not have a claim 
for VA compensation benefits pending at the date of his 
death.  

3.  The appellant-mother has been paid a burial allowance for 
the veteran based on his non-service-connected death.   


CONCLUSION OF LAW

The criteria are not met for a burial allowance based on 
service-connected death.  38 U.S.C.A. § 2302 (West 2002); 38 
C.F.R. § 3.1600 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the August 2002 statement of the case, the July 
2005 supplemental statement of the case, and the March 2001 
RO letter to the appellant notifying her of the VCAA, she has 
been advised of the laws and regulations governing the claim 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, she may be 
considered to have been advised to submit any pertinent 
evidence in her possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that records 
of VA and private treatment through February 2001 have been 
obtained.  The appellant has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal subsequent to the passage of the VCAA and 
the modifications to 38 U.S.C.A. § 5103(a) therein.  Finally, 
the appellant's claim was reconsidered in July 2005, in light 
of the additional development performed subsequent to the 
Board's November 2003 Remand.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Mayfield, supra.  

Analysis

In the case of a deceased veteran who, at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation) or 
was in receipt of pension, the Secretary may pay an allowance 
to cover the burial and funeral expenses of the deceased 
veteran.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

The regulations also provide for a burial allowance if the 
veteran had an original or reopened claim for either 
compensation or pension pending at the time of his death.  
38 C.F.R. § 1600(b)(2).  In the case of an original claim 
there must be sufficient evidence of record on the date of 
the veteran's death to have supported an award of 
compensation or pension effective prior to the date of his 
death.  A different rate is payable, depending on whether the 
veteran died of a service-connected disability.  

Burial benefits may also be paid if a person dies from non-
service-connected causes while properly hospitalized by VA 
(in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In this particular case at hand, the basic facts are not in 
dispute.  During the veteran's lifetime, service connection 
was not established for any disability.  However, he was 
receiving non-service-connected pension benefits at the time 
of his death in February 2001 while hospitalized at a VA 
facility.  The death certificate states that the cause of his 
death was cardiopulmonary arrest due to coronary artery 
disease and hypertension.  He did not have a claim for VA 
compensation benefits pending at the time of his death.  

The record shows the appellant, his mother, has been paid a 
burial allowance based on his non-service-connected status.  
In this appeal, however, she is claiming that his death was 
service-connected (i.e., related to his service in the 
military).  She says he was treated for a mental condition 
from the time of his separation from service in 1973 until 
his death in 2001.  She apparently also contends that 
the conditions that caused his death resulted from the 
psychiatric disorder, thereby establishing the necessary 
medical link to his military service.

But the record on appeal shows the veteran was not receiving 
compensation benefits when he died and that he also did not 
have a claim for these benefits pending when he died.  
Indeed, the appellant-mother does not contend otherwise.

Neither the governing law nor regulation provides for after-
the-fact consideration of whether the veteran's death should 
be considered to have been service-connected, based solely on 
the appellant's claim for a burial allowance.  The express 
wording of the law and regulation clearly states that, for 
payment of a burial allowance at the higher service-connected 
rate, the veteran must have been in receipt of compensation 
benefits at the date of his death or have had a claim for 
such benefits pending at that time.  Because the veteran in 
this specific instance was not receiving compensation 
benefits when he died and did not have a pending claim for 
these benefits either, the criteria are not met for payment 
of a burial allowance at the service-connected rate.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for a service-connected burial allowance is 
denied.  


ORDER

A burial allowance based on service-connected death is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


